Loring, J.
The only defense to the plaintiff’s demand was that the claim sued on had been proved in bankruptcy, and so was merged in a judgment.
There is no foundation for the contention. For a full explanation of the matter, see Lowell on Bankruptcy, § 219.
*126In our opinion the exceptions are frivolous and intended for delay.
The exceptions must be overruled with double costs from the time the exceptions were allowed; and the rate of interest from that time is to be twelve per cent a year. It is

So ordered.